Elliott, J.
The appellants executed their promissory note to Leroy Wilson, and he endorsed it to the appellee on the 13th day of March, 1884. At that time she was the wife of Leroy Wilson.
A wife may buy a promissory note from her husband, and his endorsement will convey the note to her as an endorsee.
The money with which the note was paid for, was earned by the appellee in a business carried on by her in her own right. It was her money, ánd not her husband's. R. S. 1881, sec. 5130.
Judgment affirmed.